Ector, P. J.
The three above-entitled causes are before us on appeals from judgments of the county court of Dallas comity, on writs of habeas corpus. The assistant attorney general for the state has filed motions in them to dismiss the appeals:
1st. Because " the recognizance contained in the record does not name any offense known to the law.
2d. “ Because the recognizance does not show that appellant is in custody,” etc.
The motions to dismiss the appeals in all the cases must be granted. This court has no jurisdiction on appeal from a judgment of a lower court rendered in a case of habeas corpus, when the record shows that appellant is at large and not in any manner restrained of his liberty.
And again, if these cases were such that by giving a recognizance the appellant could have the action of the lower *381court in them reversed on appeal, then the appeal should be dismissed for the want of a sufficient recognizance. The recognizance in each of them is defective in this : that it does not state the name of the offense with which defendant is charged, nor does it appear from the recognizance that the defendants are charged with any offense.

Appeals dismissed.